Citation Nr: 1437949	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  04-07 133A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lumbar spine disorder, to include as secondary to service-connected diabetes mellitus and posttraumatic stress disorder (PTSD)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

T. Adams, Counsel
INTRODUCTION

The Veteran served on active duty from June 1967 to June 1969. 

This matter is on appeal from a July 2002 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before a Decision Review Officer (DRO) in November 2005, and the undersigned Veterans Law Judge in January 2008.  Transcripts of the hearings are of record.

In November 2012, the Board issued that denied service connection for residuals of a low back injury.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In September 2013, the Court issued a Memorandum Decision vacating and Remanding the Veteran's lumbar spine disorder claim.  Pursuant to the Memorandum Decision, in February 2014 the Board Remanded the claim for further development.

The issue of entitlement to a total disability rating based on individual unemployability (TDIU), effective June 24, 2009, was raised by the Veteran's representative, on his behalf, in an August 2014 Brief, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).   Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



	(CONTINUED ON NEXT PAGE)



REMAND

In February 2014, the Board Remanded the Veteran's claim for entitlement to service connection for a lumbar spine disorder for an opinion as to whether the Veteran's lumbar spine disorder was related to an in-service low back injury.

On April 2014 VA back conditions Disability Benefits Questionnaire examination, the examiner opined that the Veteran's low back disorder is not caused by or a result of active duty, including any in-service back injury.  The examiner further opined that the Veteran's degenerative disease is most likely related to his age combined with his heavy physical work for many years.

However, in an August 2014 Brief, the Veteran's representative, on his behalf, asserted that the Veteran's lumbar spine disorder has been caused or aggravated by his service-connected diabetes mellitus and PTSD.   He cited to VA studies that suggested a positive relationship between musculoskeletal disorders, to include arthritis and PTSD.  He intimated that a denial of service connection would be in direct conflict with VA's medical studies.  He also referenced a medical treatise that drew an association between arthritis and diabetes mellitus.

As there is no opinion of record that addresses the recently raised issue of aggravation, an addendum to the April 2014 VA examination should be obtained.
 Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with VCAA notice regarding what is required to substantiate a claim for secondary service connection.

2.  On completion of the above, procure an addendum opinion from an appropriate examiner to review the April 2014 VA examination.  A new examination should be scheduled if the examiner believes that such is needed.  The claims folder should be provided to the examiner for review of pertinent documents.  The examination report should reflect that such a review was conducted.  
The examiner should state whether it is at least as likely as not (50 percent or more probability) that any currently diagnosed lumbar spine disorder is:

i. proximately due to his service-connected PTSD and/or diabetes mellitus OR 
ii. aggravated by his service-connected diabetes mellitus and/or PTSD.

In rendering the requested opinion, the physician should specifically consider and discuss the Veteran's contentions (including those set out in the August 2014 Brief of Appellant), the lay statements of record, his service treatment records, his post-service medical records, VA examinations and opinions, and November 2005 and January 2008 hearing transcripts.  The cited studies pertaining to musculoskeletal disorder, PTSD, and diabetes must also be addressed.

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  Thereafter, the issue on appeal should be readjudicated.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate opportunity to respond thereto.  The SSOC should contain, among other things, a summary and discussion of the relevant evidence received since the SSOC was issued in June 2014.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the ultimate outcome of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



